Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on March 2, 2021, which paper has been placed of record in the file.
2.        Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are pending in this application.



EXAMINER’S AMENDMENT
3.          Amending claims 5, 12, and 19 as the following:
             Claim 5, line 1, word 5: replacing number “4” by number “1”
             Claim 12, line 1, word 5: replacing number “11” by number “8”
             Claim 19, line 1, word 7: replacing number “18” by number “15”


                     

Allowable Subject Matter/Reasons for Allowance
4.       Claims 1, 8, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any determining an anticipated demand from the demand feature vector by plotting the demand feature vector in a feature space of the machine learning model” are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claims are eligible.
5.         Claims 1, 8, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Cai et al. (US 2015/0161566) disclose a framework to facilitate workforce planning and analytics. In accordance with one aspect, profile data of at least one job candidate and job data of at least one job opening are received from multiple data sources. The framework may automatically determine a match score between the job candidate and the job opening. Analytics may be performed based at least in part on the match score, the profile data and the job data. Results of the analytics may then be presented. 
           2) Menon et al. (US 2014/0372329) disclose systems and methods for automatically sourcing and screening candidate profiles are described herein. The method involves receiving authorization from a participant to access the participant's account on a social networking system. Further, the profiles corresponding to the one or more candidates connected to the participant in the social networking system are 
         3) Mehta et al. (US 2013/0138588) disclose The most common automated search methods produce less-than-ideal results when searching online resumes, profiles, and the like ("biographies") for the identities of people with a searcher-selected qualification ("candidates"). Keywords, their proximities, and their repetitions are less informative in biographies than in other informational documents. Similarly, chains of social connection ("referral paths") do not always reveal the likelihood or ease of a searcher's introduction to a candidate. In both cases, the display order of results may be unrelated to any estimate of merit. To answer the question "Whom do I need and how do I reach them?" a classifier system uses heuristics or algorithms adapted to match the reactions of human experts on the selected qualifications. Terms in biographies, regardless of structure, are standardized and disambiguated for accurate comparisons, meaningful context is preserved, and biographies and referral paths are scored based on expected usefulness to the searcher. 
          Therefore, it is clear from the description of Cai's, Menon’s, and Mehta’s inventions that the combination of prior arts do not considered the possibility of: modeling aggregate utility of past experience of employees as a weighted sum of applied utility functions, wherein the utility functions factor in features extracted from predicted future job requests; and generating, based on the modeling, a score indicating a difference between a potential post assignment utility and a pre-assignment utility,  as included in claims 1, 8, and 15.
6.         Claims (3, 5-7), (10, 12-14) and (17, 19-20) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 15 above, in that order.


                                                            Conclusion
7.        Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              March 22, 2021